Citation Nr: 1103226	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  03-04 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and appellant's mother




ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from December 1976 to 
October 1980.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In March 2006, the appellant testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
remand by the Board confers upon the Veteran or other claimant, 
as a matter of law, the right to compliance with the Board's 
remand order.  Moreover, the Court further held that the Board 
itself errs when it fails to ensure compliance with the terms of 
its remand.  Id.  

The appellant, the Veteran's adult son, seeks DIC benefits.  
Specifically, the appellant contends that the Veteran's service-
connected schizophrenia contributed to his death.  In his October 
2002 VA Form 21-4138, Statement in Support of Claim, and the 
January 2003 VA Form 9, Appeal to Board of Veterans' Appeals, the 
appellant argued that the service-connected schizophrenia 
indirectly contributed to the Veteran's death because he was 
unable to shield himself from the elements and contracted 
pneumonia as a consequence.  The appellant stated on his VA Form 
9 that over the years after the Veteran's return from service, 
the Veteran's psychiatric problem became worse - for years he had 
disappeared and lived on the streets and in homeless shelters and 
had been brought into the emergency room several times for eating 
out of garbage cans.  The appellant stated that the Veteran's 
mind slowly deteriorated causing him to be unable to care for 
himself and leading to his death.  

To establish service connection for the cause of a Veteran's 
death, the evidence must show that a disability due to disease or 
injury incurred in or aggravated by active service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of death. 
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a).  For a 
service-connected disability to be the principal cause of death, 
it must singularly or jointly with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b).  For a service-connected 
disability to be a contributory cause of death, it must be shown 
that it contributed substantially or materially, that it combined 
to cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).

In this case, the Veteran died in August 2002.  The death 
certificate listed the cause of death as multilobular necrotizing 
pneumonia.  An August 2002 discharge summary shows that the 
Veteran was seen in the emergency room with poorly-controlled 
diabetes mellitus and a two week history of worsening shortness 
of breath, cough productive with yellow sputum, and chills.  He 
was transferred to the MICU where he was intubated and placed on 
mechanical ventilation.  He was treated for community-acquired 
pneumonia.  A chest x-ray showed bilateral infiltrates and 
enlargement of the lung bullous lesions.  He also had pleural 
effusion and hepatomegaly.  The Veteran's bilateral infiltrates 
present on admission worsened, and he developed hypotension 
requiring vasopressor support.  The Veteran needed paralysis and 
heavy sedation to decrease work of breathing and improve 
oxygenation.  After several days, his oxygenation improved, and 
he was weaned off vasopressors.  Almost two weeks later, during 
his hospitalization, the Veteran coded and efforts were made to 
resuscitate him.  However, after 30 minutes, his mother changed 
his code status to DNR; and he expired.  

The autopsy report stated, "Cavitary lung abscesses, bilateral, 
up to 7.0 cm in diameter.  Lymphadenopathy, paratracheal, 
subcarinal.  Coronary atherosclerosis, moderate with up to 25% 
occlusion."

At the time of his death, the Veteran was service-connected 
disabilities for schizophrenia, paranoid type, competent, rated 
as 100 percent disabling effective from March 21, 1994 and 
nonunion fracture, carponavicular bones, right and left wrists, 
both rated as non-compensably disabling effective from October 4, 
1980.  
During the Veteran's lifetime, service connection had not been 
established for any type of respiratory condition.  

The Veteran's service treatment records indicate that the Veteran 
was diagnosed with an upper respiratory infection in February 
1977, an acute respiratory disease in April 1977, and that he 
sought treatment for a productive cough in October 1977.

An April 2003 VA report authored by Dr. Sil-Trojan noted that the 
claims file had been thoroughly reviewed.  Dr. Sil-Trojan 
concluded that the necrotizing extensive pneumonia with sepsis 
was not related to the service-connected schizophrenia.  Dr. Sil-
Trojan noted that the Veteran contracted community acquired 
pneumonia - common in the general population.  In addition, Dr. 
Sil-Trojan noted that during the hospitalization, it was 
suspected that the Veteran may have some underlying systemic 
disease and that he came to the VA for admission already in poor 
condition being gravely ill for 14 days at home.

The Dr. Sil-Trojan noted that according to a June 2002 VA 
psychiatric treatment record, the Veteran lived with his mother 
and brother; he was divorced, his occupation was that of a sheet 
rock worker "off and on", his leisure activities were playing 
basketball, pool, and drawing, he attended church once a month, 
he had family and community support, and his mother handled his 
finances.   

The physician noted that the Veteran followed up for 
schizophrenia at VAMC with sporadic treatment compliance and that 
according to repeat psychiatric notes, "there is no indication 
that the Veteran has been living on the street, being homeless or 
eating from garbage cans as his son wrote in the letter."  The 
physician noted that the Veteran had sufficient resources to 
maintain a reasonable life standard.  

The appellant has submitted medical internet articles regarding 
memory disorders in schizophrenia; the gender differences in the 
relationship of homelessness in schizophrenia to symptom 
severity, risk behaviors, and prognostic features; the prevalence 
of and risk factors for homelessness among patients treated for 
serious mental illnesses in a large public mental health system; 
self-awareness of cognitive functioning in schizophrenia; 
cognitive predictors of medication adherence among middle-aged 
and older outpatients with schizophrenia; which note that 
nonadherence to prescribed antipsychotic medications place 
patients with schizophrenia at a greatly increased risk of 
illness exacerbation and rehospitalization.  

In March 2006, the appellant and his mother testified at a 
videoconference hearing.  The appellant testified that the 
Veteran lived in his grandmother's house but that he wasn't there 
most of the time and that he would "drop in and drop out" and 
that he never just stayed a long period of time.  The appellant 
also testified that his grandmother, the Veteran's mother, told 
him that the Veteran would just walk and wouldn't come back for 
days.  Similarly, the appellant's mother, the Veteran's ex-wife, 
testified in March 2006, "The last time his brother brought him 
here to the hospital, he was eating out of garbage cans ... and 
this is in his medical records here at the hospital.  I came up 
and I got a copy of them and, the time before then, uh, I think 
he was just walking around the streets barefooted.  His hair had 
grown down long.  His clothes were ragged and, I mean, when he 
would walk off for those days and didn't take his medication, 
he'd walk around barefooted, sleep under the bridge, eat out of 
garbage cans.  I mean, nothing that was normal for a person in 
your right mind." 

The April 2003 VA examiner provides details of the Veteran's 
cause of death and determines that the cause of death is 
unrelated to service-connected schizophrenia.  The April 2003 VA 
examiner notes that there is no indication that the Veteran has 
been living on the street, being homeless or eating from garbage 
cans as the Veteran's son wrote in the letter.  However, although 
technically, the Veteran was not "homeless" at the time of his 
death, the record indicates that the Veteran's whereabouts were 
unknown for undisclosed periods of time, that the Veteran walked 
the streets, and at the very least, rummaged through garbage 
cans.  There is also evidence of drug abuse and noncompliance 
with prescribed medications.

In a May 2006 decision, the Board denied service connection for 
the cause of the Veteran's death and consequently the appellant's 
claim for entitlement to Dependency and Indemnity Compensation 
(DIC).  The appellant appealed the Board's decision to the Court.  
In a July 2008 Order, the Court granted the parties Joint Motion 
for Remand (JMR) and remanded the matter to the Board for 
compliance with the instructions in the JMR. The JMR noted that 
the parties agreed that the Board erred by failing to ensure 
fulfillment of the statutory duty to assist by not attempting to 
obtain records generated by VA that may possibly exist.  
Specifically, the JMR noted that the appellant stated in an 
Authorization and Consent to Release Information form dated in 
September 2003 that the Veteran had been seeing a VA psychiatrist 
since returning from service and asked VA for assistance in 
obtaining these records.  The JMR also noted that the VA 
physician reviewing the claims file in April 2003 referenced 
"repeat psychiatric notes" regarding Appellant.  The JMR noted 
that nothing in the record showed that VA made any attempt to 
obtain psychological treatment records from the VA facility.  

In May 2010, the Board remanded the case for actions compliant 
with the JMR.  Specifically, the Board directed that all records 
from October 1980 through August 2002 (with the exception of 
certain specified records) from the VAMC in Houston, TX should be 
obtained and associated with the claims file.  The Board directed 
that if and only if additional medical records were obtained, the 
claims file should be returned to the VA physician who rendered 
the April 2003 medical opinion to address additional questions.  

Additional VA medical records have been obtained including an 
August 14, 2002, infectious disease note in which a staff 
physician opined that the Veteran's pneumonia could have been due 
to infection secondary to aspiration associate with cocaine 
abuse.  Further development is, therefore, needed in light of 
this Stegall violation.

With respect to cocaine abuse, no compensation shall be paid if a 
disability is the result of a Veteran's own willful misconduct, 
including the abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 
38 C.F.R. § 3.1(n), 3.301; see also VAOPGPREC 2-97 (January 16, 
1997).  Section 8052 of the Omnibus Budget Reconciliation Act of 
1990, Pub L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351 
prohibits, effective for claims filed after October 31, 1990, the 
payment of compensation for a disability that is the result of a 
veteran's own alcohol or drug abuse.  However, it has been 
determined that the amendments do not preclude service connection 
under 38 C.F.R. § 3.310(a) of a substance-abuse disability that 
is proximately due to or the result of a service-connected 
disease or injury.  See VAOPGCPREC 7-99 (June 9, 1999); see also 
Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).

The isolated and infrequent use of drugs by itself will not be 
considered willful misconduct; however, the progressive and 
frequent use of drugs to the point of addiction will be 
considered willful misconduct.  38 C.F.R. § 3.301(c)(3).  Where 
drugs are used to enjoy or experience their effects and the 
effects result proximately and immediately in disability or 
death, such disability or death will be considered the result of 
the person's willful misconduct.  Id.

The Board also notes that in Hupp v. Nicholson, 21 Vet. App. 342 
(2007), the United States Court of Appeals for Veterans Claims 
(Court) held that, when adjudicating a claim for dependency and 
indemnity compensation, VA must perform a different analysis 
depending upon whether a Veteran was service connected for a 
disability during his or her lifetime. The Court concluded that, 
in general, section 5103(a) notice for a dependency and indemnity 
compensation case must include (1) a statement of the conditions, 
if any, for which a Veteran was service-connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a claim for service 
connection for the cause of the Veteran's death based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a claim 
based on a condition not yet service connected. (Emphasis added.) 
The Board acknowledges that none of the notices provided to the 
appellant were sufficiently detailed as to fully comply with the 
requirements of Hupp.  Thus, while the case is in remand status, 
the appellant should be provided a notice letter which 
specifically advises him of the service-connected conditions that 
were established during the Veteran's lifetime.

Accordingly, the case is REMANDED for the following action:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2010), the appellant should 
be provided with a list of the disabilities 
for which service connection was 
established during the Veteran's lifetime, 
an explanation of the evidence and 
information required to substantiate a 
claim for service connection for the cause 
of the Veteran's death based on one or more 
previously service-connected disorders, and 
an explanation of the evidence and 
information required to substantiate a 
claim based on a disorder not yet service 
connected.

2.  The claims file should be reviewed by a 
panel of two examiners consisting of (1) 
the VA physician who rendered the April 
2003 medical opinion and (2) a psychiatrist 
or psychologist.  After review of the 
claims file, the panel should render an 
opinion as to (1) whether it is at least as 
likely as not that a service-connected 
disability, and in particular the Veteran's 
schizophrenia, was either the principal or 
a contributory cause of the Veteran's death 
or had a material influence in accelerating 
death and (2) whether it is at least as 
likely as not that the cause of the 
Veteran's death is in any way etiologically 
related to service.  

At the time of the veteran's death, 
service connection was in effect for 
paranoid type schizophrenia and 
nonunion fracture of the right and left 
carponavicular bones.  

The panel should also address whether it is 
at least as likely as not that the 
Veteran's cocaine abuse was a principal or 
contributory cause of the Veteran's death; 
and if so, whether it is at least as likely 
as not that the Veteran's cocaine abuse was 
secondary to the service-connected 
schizophrenia.

If the VA physician who rendered the 
April 2003 medical opinion is 
unavailable, another VA physician, 
preferably one with expertise in 
pulmonary disorders, is requested to 
participate on the panel of two 
examiners and render an opinion as 
above.

The examiners should be advised that 
service connection is authorized for the 
cause of a Veteran's death if a service-
connected disability is either a principal 
or contributory cause of the Veteran's 
death.  A "contributory cause of death" is 
defined by regulations as one which 
contributed substantially or materially to 
cause death, or aided or lent assistance to 
the production of death.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiners should provide a 
complete rationale for any opinion 
provided.

4.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


